Citation Nr: 0300976	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-05 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Basic eligibility for educational assistance benefits 
under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel



INTRODUCTION

The appellant served on active military duty from June 
1996 to December 1997.  This case comes before the Board 
of Veterans' Appeals (Board) on appeal from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDINGS OF FACT

1.  The appellant entered active military duty in June 
1996, for a term of four years.  

2.  The appellant was discharged in December 1997, for the 
convenience of the government, after serving 17 months and 
22 days.  

3.  The appellant was not discharged from active duty for 
a service-connected disability, a preexisting medical 
condition not characterized as a disability, hardship, 
convenience of the Government after serving not less than 
30 months of continuous active duty under her 4-year 
obligation of service, involuntarily for convenience of 
the Government as a result of a reduction in force, or for 
a physical or mental condition not characterized as a 
disability and not the result of her own willful 
misconduct, but which interfered with the performance of 
duty. 

4.  The appellant was not eligible for Chapter 34 
educational benefits as of December 31, 1989.

5.  The appellant was not involuntarily separated after 
February 2, 1991, or separated pursuant to voluntary 
separation incentives.



CONCLUSION OF LAW

The criteria for basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code, 
have not been met.  38 U.S.C.A. § 3011 (West Supp. 2002); 
38 C.F.R. §§ 21.7040, 21.7042 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 was signed into law in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  The Act provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  The Act also requires VA to 
notify the claimant of any information, to include any 
medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant 
which of the evidence is to be provided by the claimant 
and which VA will attempt to obtain on behalf of the 
claimant.

The record reflects that the appellant has been informed 
of the requirements for establishing the issue on appeal.  
The appellant has submitted pertinent evidence in support 
of her claim.  The RO has informed the appellant by the 
statement of the case of the evidence needed to 
substantiate her claim and advised her of the evidence it 
obtained.  

The Board is satisfied that the facts relevant to this 
claim have been properly developed and there is no further 
action that should be undertaken to comply with the 
provisions of the Veterans Claims Assistance Act or the 
implementing regulations.  Additionally, in the instant 
case, it is not the factual evidence that is dispositive 
of this appeal, but rather the interpretation and 
application of the governing statute.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

The appellant has applied for basic educational assistance 
benefits under the provisions of Chapter 30, which 
provides, inter alia, an educational assistance program to 
assist in the readjustment of members of the Armed Forces 
to civilian life after their separation from military 
service.  38 U.S.C.A. § 3001 (West 1991).  The program is 
available to individuals who meet certain criteria of 
basic eligibility, including active duty during certain 
prescribed dates or meeting certain other criteria.  38 
U.S.C.A. § 3011; 38 C.F.R. §§ 21.7040, 21.7042.

Specifically, to be eligible for Chapter 30 benefits, an 
individual must have first become a member of the Armed 
Forces or first entered on active duty as a member of the 
Armed Forces after June 30, 1985.  38 U.S.C.A. § 
3011(a)(1)(A).  The individual also must have served an 
obligated period of active duty.  In the case of an 
individual with a four-year period of obligated service, 
the individual must have completed not less than 30 months 
of continuous active duty.  38 U.S.C.A. 
§ 3011(a)(1)(A)(ii)(II).

In this case, the appellant entered active military duty 
in June 1996.  Therefore, she has satisfied the first 
prong of 38 U.S.C.A. § 3011.  However, the appellant 
failed to satisfy the second prong, as she did not serve 
her obligated period of service, which was 4 years, and 
did not complete at least 30 months of continuous active 
duty.  Rather, the appellant was discharged in December 
1997, for the convenience of the government after serving 
17 months and 22 days.  

That notwithstanding, an individual who does not qualify 
for Chapter 30 benefits under the aforementioned 
provisions, may be entitled if she was discharged or 
released from active duty for a service-connected 
disability, a preexisting medical condition not 
characterized as a disability, hardship, convenience of 
the Government after serving not less than 30 months of 
continuous active duty under an obligated three or more 
year period of service, involuntarily for convenience of 
the Government as a result of a reduction in force, or for 
a physical or mental condition not characterized as a 
disability and not the result of his own willful 
misconduct, but which interfered with the performance of 
duty.  38 U.S.C.A. § 3011(a)(1)(B).  Again, the evidence 
does not satisfy the aforementioned criteria.  The 
appellant's personnel records show that the veteran was 
voluntarily discharged from active  duty for the 
convenience of the government due to pregnancy less than 
30 months subsequent to entering military service.  In 
light of the foregoing, the appellant is not eligible for 
Chapter 30 benefits under 38 U.S.C.A. § 3011(a)(1)(B) as 
she was not discharged for any of the previously noted 
reasons.

Second, the appellant may establish eligibility by showing 
that, as of December 31, 1989, she was eligible for 
Chapter 34 educational benefits, and she served on active 
duty at any time between October 19, 1984 to July 1, 1985.  
38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. §§ 21.7040(b), 
21.7044(a) (2002).  Based on service personnel records, 
the appellant does not meet the requisite eligibility 
criteria under these provisions.  As of December 31, 1989, 
the appellant was not eligible for Chapter 34 benefits and 
she did not serve on active duty in the 1980s.

Third, the appellant may establish eligibility by showing, 
in part, that she was involuntarily separated after 
February 2, 1991, or was separated pursuant to voluntary 
separation incentives under 10 U.S.C. §§ 1174a, 1175.  
38 U.S.C.A. §§ 3018A, 3018B (West Supp. 2002); 38 C.F.R. § 
21.7045 (2002).  In this case, the appellant was 
discharged after February 2, 1991, but not involuntarily; 
thus, she is not eligible for Chapter 30 benefits under 38 
U.S.C.A. § 3018A.  She also is not eligible for Chapter 30 
benefits under 38 U.S.C.A. § 3018B because there is no 
evidence that she was discharged pursuant to voluntary 
separation incentives.  Rather, according to personnel 
records, she decided to separate early due to pregnancy.

The Board is cognizant that the appellant contends that 
she was misinformed by various personnel regarding her 
eligibility status; however, that fact alone is 
insufficient to confer eligibility under Chapter 30.  In 
this regard, the United States Court of Appeals for 
Veterans Claims has held that the remedy for breach of any 
obligation to provide accurate information about 
eligibility before or after discharge cannot involve 
payment of benefits where the statutory eligibility 
requirements for those benefits are not met.  Harvey v. 
Brown, 6 Vet. App. 416, 424 (1994); see also McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (holding that because the 
payment of government benefits must be authorized by 
statute, the fact that a veteran may have received 
erroneous advice from a government employee cannot be used 
to estop the government from denying benefits).

The Board is also cognizant that, during service, the 
appellant paid $1,200.00 monthly to participate in the 
Chapter 30 program.  However, for the purpose of providing 
additional information on this matter, the Board notes 
that applicable law governing the reduction of basic pay 
to establish Chapter 30 educational assistance specifies 
that the basic pay of any individual shall be reduced by 
$100 for each of the first 12 months that such individual 
is entitled to such pay, and that any amounts by which the 
basic pay of an individual is reduced shall revert to the 
Treasury and shall not be considered to have been received 
or to be within the control of any such individual.  38 
U.S.C.A. § 3011(b).  See also OPM v. Richmond, 496 U.S. 
414, 424 (1990) (holding that the payments of money from 
the Federal Treasury are limited to those authorized by 
statute).

Moreover, in an advisory opinion from the VA's Office of 
General Counsel, it was indicated that where an individual 
did not meet the Chapter 30 eligibility criteria, the 
individual was not legally a Chapter 30 participant and 
reduction of basic pay by $1,200.00 was contrary to 
statutory authority and erroneous.  That notwithstanding, 
VA does not have any control over the monies reduced from 
a servicemember's basic pay nor the statutory authority to 
return that money.  Instead, each specific branch of the 
Armed Forces is responsible for the restoration of funds.  
O.G.C. Advisory 13-93 (Feb. 23, 1993).  Thus, VA has no 
legal authority to refund the appellant's contributions.  
Rather, it is more appropriate for the appellant to 
address her dispute directly to the service department, an 
entity separate from VA, to request a refund.

The Board has considered the appellant's contentions; 
however, the legal criteria governing service eligibility 
requirements for Chapter 30 educational assistance are 
clear and specific, and the Board is bound by them.  Based 
on the appellant's failure to meet these criteria, the 
Board finds that the appellant has not established that 
she is eligible for educational assistance under Chapter 
30.  As the law in this case is dispositive, the claim 
must be denied based on a lack of entitlement under the 
law.  Sabonis.


ORDER

Basic eligibility for educational assistance benefits 
under Chapter 30, Title 38, United States Code is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

